DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No IDS was filed.

Abstract
The abstract filed 9/27/2021 appears to be acceptable.

Claim Objections
Claim 9 is objected to because of the following informalities:  “is detecting” appears to be an error in lieu of “is detected.”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “the user input” in claim 16 should be changed to “the input” to better match claim 15, which does not have a “user input” recited.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the claim is an apparatus claim but repeats the elements of claim 10, which is a method claim, and claim 20 appears to be drafted as a method step—it would be much better to change this claim to more clearly indicate that the structure of the input module further comprises “one or more processors . . .” and so on.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 8, 10, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Failing (US 2012/0276309).

Re claim 1, Failing teaches:
A system comprising: 
an item body (para. 58—ski, snowboard, etc. shown in, e.g.,  Figs. 1A-1D and 12), the item body comprising a first end and a second end (the two ends shown in Figs. 1A-1D and 12; it is otherwise inherent that a snowboard/ski has two ends);
a component (the dark lines in Figs. 1A-1D; paras. 61-66; also various other components in other Figs., such as 210 in Fig. 2A, as noted by paras. 60 and 166) formed of a thermally responsive material (shape metal alloy—paras. 60, 166, 167); 

an input module (2300/2380, Fig. 23; Figs. 24-26; para. 273) comprising one or more processors (2310, Fig. 23; para. 239) and a switch mechanism (the electronic switches in Figs. 25 and 26 are considered to suffice for the “switch mechanism”; additionally, all the switches discussed in paras. 240, 248, 293, 296-298, 305, 306, and 325 are relevant to this limitation and implicitly have open and close states, and for example, at least one purpose of one switch discussed as in para. 240 is to configure the shape memory component, which would reasonably be changing the switch to initiate heating) to receive a user input (such as in Figs. 25 and 26) that initiates the heating element (para. 241) and causes the heating element to impart the phase change upon the thermally responsive material based on a property (switch position) of the user input (para. 241).  

Re claim 3, Failing teaches claim 1 and further teaches wherein the thermally responsive material includes nitinol (para. 166). 

Re claim 8, Failing teaches:
A method for adjusting a property of an item of sporting equipment (para. 58—ski or snowboard), comprising: 

causing a heating element (“resistive heating device”—paras. 164, 166, 240, 241) to impart a phase change to a component formed of a thermally responsive material (shape metal alloy—paras. 60, 166, 167) based on the input property (switch position) of the input (“resistive heating device”—paras. 164, 166, 240, 241).  

	Re claim 10, Failing teaches claim 9 and further teaches wherein causing the heating element to impart the phase change to the component formed of the thermally responsive material further comprises: 
causing one or more processors (2310, Fig. 23; para. 239) to reference a repository (like in Figs. 28 and 29) to identify the phase change (like in Figs. 28 and 29) based on the input property (switch position) in response to the input.  

Re claim 11, Failing teaches claim 8 and further teaches wherein the thermally responsive material includes nitinol (para. 166). 

Re claim 15, Failing teaches:
An apparatus comprising: 
an item body (para. 58—ski, snowboard, etc. shown in, e.g.,  Figs. 1A-1D and 12) that comprises a first end and a second end (the two ends shown in Figs. 1A-1D and 12; it is otherwise inherent that a snowboard/ski has two ends); 
a component (the dark lines in Figs. 1A-1D; paras. 61-66; also various other components in other Figs., such as 210 in Fig. 2A, as noted by paras. 60 and 166) formed of a thermally responsive material (shape metal alloy—paras. 60, 166, 167); 
a heating element (“resistive heating device”—paras. 164, 166, 240, 241) proximate (it must be “proximate” to impart heat as described in paras. 164, 166, 240, 241) to the component (as noted above) of the item body (ski/snowboard) to impart a phase change upon the thermally responsive material (paras. 164, 166, 240, 241); and 
an input module (2300/2380, Fig. 23; Figs. 24-26; para. 273) that comprises a switch mechanism (the electronic switches in Figs. 25 and 26 are considered to suffice for the “switch mechanism”; additionally, all the switches discussed in paras. 240, 248, 293, 296-298, 305, 306, and 325 are relevant to this limitation and implicitly have open and close states, and for example, at least one purpose of one switch discussed as in para. 240 is to configure the shape memory component, which would reasonably be changing the switch to initiate heating) to receive an input (such as in Figs. 25 and 26) that initiates the heating element (paras. 241 and 263) and causes the heating element 

Re claim 17, Failing teaches claim 15 and further teaches wherein the thermally responsive material includes nitinol (para. 166). 

Re claim 20, Failing teaches claim 15 and further teaches wherein causing the heating element to impart the phase change to the component formed of the thermally responsive material further comprises: 
causing one or more processors (2310, Fig. 23; para. 239) to reference a repository (like in Figs. 28 and 29) to identify the phase change (like in Figs. 28 and 29) based on the input property (switch position) in response to the input.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6, 12-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Failing (US 2012/0276309) in view of Zhang et al. (US 2014/0138367) (“Zhang”).

Re claim 4, Failing teaches claim 1.  Failing does not teach:
wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material. 
Note that Failing teaches a shape memory alloy of copper-zinc-aluminum (para. 166).
Zhang teaches, for a shape memory alloy of copper-zinc-aluminum, wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material (para. 33). 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Failing with “wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material,” as taught by Zhang, in order to advantageously create a shape memory effect in the thermally responsive material during the manufacturing process of the claimed component (para. 33).

Re claim 5, Failing and Zhang teach claim 4, and Zhang further teaches wherein the treatment temperature includes 805 degrees C (para. 33).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I).

Re claim 6, Failing and Zhang teach claim 4, and Failing further teaches wherein the component formed of a thermally responsive material comprises a plurality of components formed of the thermally responsive material (see the dark lines in Figs. 1A-1D).  
Zhang further teaches wherein each component among the plurality of components is treated by the one or more treatment processes.  The reason for this is that in order to create a desired shape memory effect, the thermally responsive material is treated, as taught by Zhang (para. 33), so it would have been obvious to a person having ordinary skill in the art to have carried out the same process for the plurality of the components. 

Re claim 12, Failing teaches claim 8.  Failing does not teach:
wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material. 
Note that Failing teaches a shape memory alloy of copper-zinc-aluminum (para. 166).

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Failing with “wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material,” as taught by Zhang, in order to advantageously create a shape memory effect in the thermally responsive material during the manufacturing process of the claimed component (para. 33).

Re claim 13, Failing and Zhang teach claim 12, and Zhang further teaches wherein the treatment temperature includes 805 degrees C (para. 33).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I).

Re claim 14, Failing and Zhang teach claim 12, and Failing further teaches wherein the component formed of a thermally responsive material comprises a plurality of components formed of the thermally responsive material (see the dark lines in Figs. 1A-1D).  


Re claim 18, Failing teaches claim 15.  Failing does not teach:
wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material. 
Note that Failing teaches a shape memory alloy of copper-zinc-aluminum (para. 166).
Zhang teaches, for a shape memory alloy of copper-zinc-aluminum, wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature above 550 degrees C to the thermally responsive material for a time period of at least 5 minutes; and quenching the thermally responsive material (para. 33). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Failing with “wherein the thermally responsive material is treated by one or more treatment processes that comprises: applying a treatment temperature 

Re claim 19, Failing and Zhang teach claim 15, and Zhang further teaches wherein the treatment temperature includes 805 degrees C (para. 33).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05.I).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Failing (US 2012/0276309) in view of Peeters et al. (US 10,119,526).

Re claim 7, Failing teaches claim 1.  Failing fails to teach wherein the switch mechanism includes a push-button.
Peeters teaches wherein the switch mechanism includes a push-button (Fig. 6 and col. 17, line 60 – col. 18, line 12).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Failing with “wherein the switch mechanism includes a push-button” as taught by Peeters, as an example of control switch that may be adopted for practic3e of the Failing invention (see Peeters, Fig. 6 and col. 17, line 60 – col. 18, line 12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,078,562. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent teaches every limitation of claim 1 of the present invention, nearly verbatim.  There is a minor difference with respect to the input module either applying a temperature change (this application) or imparting phase change (the reference patent), but both claims do each of these by activating a heating element, so those limitations are reasonably the same.
Claims 2-19 are also rejected over the reference patent as follows for being substantially similar as provided in the reference patent:
Claim 2 is rejected over claim 1.
Claim 3 is rejected over claim 2.
Claims 4-6 are rejected over claims 3-5 respectively.
Claim 7 is rejected over claim 6.
	Claim 8 is rejected over claim 7.

	Claim 10 is rejected over claim 8.
Claim 11 is rejected over claim 9.
Claims 12-14 are rejected over claims 10-12 respectively.
Claim 15 is rejected over claim 13.
Claim 16 is rejected over claim 13.
Claim 17 is rejected over claim 14.
Claim 18 is rejected over claim 15.
Claim 19 is rejected over claim 16.

Allowable Subject Matter
Claims 2, 9, and 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejections herein are overcome, which may done by terminal disclaimer.

Reasons for Allowance
In claim 2, the recitation of “wherein the property of the user input is based on a period of time in which the switch mechanism is detected in the closed state,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 9, the recitation of “wherein the property of the user input is based on a period of time in which the switch mechanism is detecting in the closed state,” as within 
In claim 16, the recitation of “wherein the property of the user input is based on a period of time in which the switch mechanism is detected in the closed state,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 08-037998 A (Figs. 1-4) is relevant to claims 1-20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746